Citation Nr: 9927453	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-41 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for spastic gastrointestinal disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder, to include post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1995 and April 1996 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 1995 decision, 
the RO denied service connection for tinnitus and bilateral 
hearing loss.  In the April 1996 rating decision, the RO 
denied service connection for hypertension and denied 
reopening claims for service connection for spastic 
gastrointestinal disease and psychiatric disorder, to include 
post-traumatic stress disorder.


FINDING OF FACT

A substantive appeal as to the claims for (1) service 
connection for tinnitus; (2) service connection for bilateral 
hearing loss; (3) service connection for hypertension; (4) 
whether new and material evidence has been submitted to 
reopen a claim for service connection for spastic 
gastrointestinal disease; and (5) whether new and material 
evidence has been submitted to reopen a claim for service 
connection for psychiatric disorder, to include post-
traumatic stress disorder, was not filed within 60 days from 
the date the statement of the case was issued or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.


CONCLUSION OF LAW

Timely substantive appeals regarding the claims for (1) 
service connection for tinnitus; (2) service connection for 
bilateral hearing loss; (3) service connection for 
hypertension; (4) whether new and material evidence has been 
submitted to reopen a claim for service connection for 
spastic gastrointestinal disease; and (5) whether new and 
material evidence has been submitted to reopen a claim for 
service connection for psychiatric disorder, to include post-
traumatic stress disorder, were not filed, and the Board 
lacks jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of (1) service 
connection for tinnitus; (2) service connection for bilateral 
hearing loss; (3) service connection for hypertension; (4) 
whether new and material evidence has been submitted to 
reopen a claim for service connection for spastic 
gastrointestinal disease; and (5) whether new and material 
evidence has been submitted to reopen a claim for service 
connection for psychiatric disorder, to include post-
traumatic stress disorder.

In a May 1999 letter, the appellant and his representative 
were given notice that the Board was going to consider 
whether the substantive appeals as to the above issues were 
timely filed and given an opportunity to request a hearing or 
present argument related to these issues.  Although the Board 
has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468, 470-72 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of the issue of timeliness does not violate the 
appellant's procedural rights.  The May 1999 letter to the 
appellant provided him notice of the regulations pertinent to 
the issue of timeliness of substantive appeals, as well as 
notice of the Board's intent to consider this issue.  He and 
his representative were provided 60 days to submit argument 
on this issue; no response was received.  The appellant was 
also provided an opportunity to request a hearing on this 
issue, but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, an adequate and timely 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  Under pertinent 
statutory provisions, a claimant must file a substantive 
appeal to perfect an appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998); see Roy v. Brown, 5 Vet. 
App. 554 (1993).

Section 20.202 states specifically that "[p]roper completion 
and filing of a [s]ubstantive [a]ppeal are the last actions 
the appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202.  If there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal.  38 U.S.C.A. § 7105(d)(5), 
7108 (West 1991).

In the May 17, 1995, decision, the RO denied service 
connection for hypertension, and denied reopening claims for 
service connection for spastic gastrointestinal disease and 
psychiatric disorder, to include post-traumatic stress 
disorder.  The appellant filed a notice of disagreement, 
which was received at the RO in April 1996.  A statement of 
the case was issued on April 22, 1996.  In the April 22, 
1996, decision, the RO denied service connection for tinnitus 
and bilateral hearing loss.  The appellant filed a notice of 
disagreement, which was received at the RO on September 13, 
1996.  A statement of the case was issued on October 8, 1996.  
In the statements of the case, issued in April 1996 and 
October 1996, the appellant was informed of the following:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
which you may use to complete your appeal.  
We will gladly explain the form if you have 
questions.  Your appeal should address:

? The benefit you want
? The facts in the statement of the case 
with which you disagree; and
? The errors you believe we made in 
applying the law

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
you have appealed.  If we do not hear 
from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
an extension before the time limit for 
filing your appeal expires. . . . 

(Emphasis in original.)  See 38 C.F.R. § 20.302(b) (1998).

Here, the RO informed the appellant in the April 1996 and 
October 1996 statements of the case that he was to perfect his 
appeal within 60 days from the date of these letters or that 
he could perfect his appeal within the remainder, if any, of 
the one-year period from the date of the letters notifying him 
of the action he had appealed.

As to the April 22, 1996, statement of the case, the 60-day 
period following the issuance of such expired on June 21, 
1996.  The one-year period following the issuance of the May 
17, 1995, rating decision expired on May 17, 1996.  Thus, the 
later date is the 60-day period.  The appellant's substantive 
appeal; however, was received on September 18, 1996, which 
follows the June 21, 1996, expiration date.  Thus, the 
substantive appeal as to the claims for service connection 
tinnitus and bilateral hearing loss was not timely filed.

As to the October 8, 1996, statement of the case, the 60-day 
period following the issuance of such expired on December 7, 
1996.  The one-year period following the issuance of the April 
22, 1996, rating decision expired on April 22, 1997.  Thus, 
the later date is the one-year period following the issuance 
of the rating decision.  The appellant's substantive appeal; 
however, was received on February 11, 1998, which follows the 
April 22, 1997, expiration date.  Thus, the substantive appeal 
as to the claims for service connection for hypertension and 
whether new and material evidence had been received to reopen 
claims for service connection for spastic gastrointestinal 
disease and a psychiatric disorder, to include post-traumatic 
stress disorder, was not timely filed.

In the absence of a timely substantive appeals, the petitions 
for appellate review as to the claims for (1) service 
connection for tinnitus; (2) service connection for bilateral 
hearing loss; (3) service connection for hypertension; (4) 
whether new and material evidence has been submitted to 
reopen a claim for service connection for spastic 
gastrointestinal disease; and (5) whether new and material 
evidence has been submitted to reopen a claim for service 
connection for psychiatric disorder, to include post-
traumatic stress disorder, are rejected in accordance with 
38 U.S.C.A. § 7108.  Therefore, the Board finds that the 
appellant's appeals were not perfected, and it is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).  Further, in the absence of 
a timely appeal, the May 1995 and April 1996 decisions are 
final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
Roy v. Brown, 5 Vet. App. 554 (1993).



ORDER

The petitions for appellate review as to the claims for (1) 
service connection for tinnitus; (2) service connection for 
bilateral hearing loss; (3) service connection for 
hypertension; (4) whether new and material evidence has been 
submitted to reopen a claim for service connection for 
spastic gastrointestinal disease; and (5) whether new and 
material evidence has been submitted to reopen a claim for 
service connection for psychiatric disorder, to include post-
traumatic stress disorder, are dismissed.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

